Title: From George Washington to Thomas Jefferson, 30 March 1792
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Friday Morning [30 March 1792]

The enclosed Instrumt does not accord with my recollection of Mr Blodgets proposed Loan—and I confess I had much rather see a clear expression of the intention than to meet an explanation of it afterwards by one of the parties, to the contract.
The number of Lots to be Mortgaged I do not positively recollect—but sure I am one half were to be North of an East & West line from the Presidents House. I do not remember that the words “valuable Lots” were inserted in the proposition of Mr Blodget—& think the Mortgaged Lots were releasable by the substitn of other—If therefore the subsequent instrument should not place these matters in a very precise point of view, a foundation will be laid for much discontent, & probably disputes.
Did you see Mr White yesterday? and in that case what was his opinion respecting M——n’s acceptance in the manner suggested?
